Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered. 
Allowable Subject Matter
Claims 1 and 30-48 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Each independent claim identifies the uniquely distinct features:
regarding claims 1, 39 and 48: See limitations added by the amendment filed on 9/14/2021.
The closest prior art, Dahod; Ashraf M. US-20140233479-A1, Yi; Byoung-Ha US-20070115890-A1 and Marupaduga; Sreekar US-9596053-B1 disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Boris A. Matvenko on 9/21/2021.
Application has been amended as follows:
IN CLAIMS:
1. 	A computer implemented method for transmission of data packets, the method comprising:
inspecting a data packet, received at a base station, for delivery to a user equipment;
determining, using a rule set provisioned in the base station and based on the inspecting, whether to apply a predetermined processing, as identified in the rule set, to the inspected data packet, the predetermined processing being applied upon determination of a match between at least one rule in the rule set and data resulting from the inspection of the data packet;
selecting, based on the determining, a modulation coding scheme (MCS) in a plurality of MCSs for transmission of the data packet, wherein the predetermined  rule set and being indicative of the MCS to be selected for transmission of the data packet; and
transmitting the data packet utilizing the selected MCS.

39.	 A system for transmission of data packets, comprising:
at least one data processor;
a memory storing instructions which, when executed by the at least one data processor, causes the at least one data processor to perform operations comprising:
inspecting a data packet, received at a base station, for delivery to a user
equipment;
determining, using a rule set provisioned in the base station and based on the
inspecting, whether to apply a predetermined processing, as identified in the rule set, to
the inspected data packet, the predetermined processing being applied upon determination of a match between at least one rule in the rule set and data resulting from the inspection of the data packet;
selecting, based on the determining, a modulation coding scheme (MCS) in a
plurality of MCSs for transmission of the data packet, wherein the predetermined processing includes applying the selected MCS to the data packet in accordance with at least one of the application type and application state associated with the data packet and to minimize retransmissions of the data packet, the selecting including receiving an  rule set and being indicative of the MCS to be selected for transmission of the data packet; and
transmitting the data packet utilizing the selected MCS.

48.	A non-transitory computer program product storing instructions, which when executed by at least one data processor of at least one computing system, implement a method comprising:
inspecting a data packet, received at a base station, for delivery to a user equipment;
determining, using a rule set provisioned in the base station and based on the inspecting, whether to apply a predetermined processing, as identified in the rule set, to the inspected data packet, the predetermined processing being applied upon determination of a match between at least one rule in the rule set and data resulting from the inspection of the data packet;
selecting, based on the determining, a modulation coding scheme (MCS) in a plurality of MCSs for transmission of the data packet, wherein the predetermined processing includes applying the selected MCS to the data packet in accordance with at least one of the application type and application state associated with the data packet and to minimize retransmissions of the data packet, the selecting including receiving an enable instruction being generated in accordance with the rule set and being indicative of the MCS to be selected for transmission of the data packet; and
transmitting the data packet utilizing the selected MCS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.